      Case 2:20-cv-10536-JVS-JEM Document 55 Filed 02/17/21 Page 1 of 10 Page ID #:920
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                         REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                               FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                                ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                     TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court                for the Central District of California                        on the following
      ✔ Trademarks or
      G                        G Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                         U.S. DISTRICT COURT
      2:20ícví10536-JVS                     11/18/2020                                   for the Central District of California
PLAINTIFF                                                                     DEFENDANT
 3M Company                                                                     PaylessBeauty



        PATENT OR                      DATE OF PATENT
                                                                                         HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 3,398,329                                 3/18/2008                   3M Company

2 2,692,036                                  3/4/2003                   3M Company

3 2,793,534                                 12/16/2003                  3M Company

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                          G
                                                     Amendment                   G   Answer          G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                         HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT

      see attached



CLERK                                                         (BY)
                                                                Y) DEPUTY
                                                                        YCCLERK
                                                                           L ER
                                                                           LERK
                                                                           LE                                           DATE

       KIRY K. GRAY                                                                                                       2/17/2021

Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
Case 2:20-cv-10536-JVS-JEM Document 55 Filed 02/17/21 Page 2 of 10 Page ID #:921



        JAYME C. LONG (Bar. No. 202867)
        Jayme.long@dentons.com
        STEPHANIE PEATMAN (Bar No. 299577)
        stephanie.peatman@dentons.com
        DENTONS US LLP
        601 South Figueroa Street, Suite 2500
        Los Angeles, California 90017-5704
                                                             JS-6
        Telephone: (213) 623-9300
        Facsimile: (213) 623-9924

        CHRISTOPHER M. WEIMER
        (Pro Hac Vice)
        (Texas Bar No. 24061894)
        cweimer@pirkeybarbar.com
        PIRKEY BARBER PLLC
        1801 East 6th Street, Suite 300
        Austin, TX 78702
        Telephone: (512) 322-5200
        Facsimile: (512) 322-5201

        Attorneys for Plaintiff
        3M COMPANY

                               IN THE UNITED STATES DISTRICT COURT

                    CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

       3M COMPANY,                                Case No. 2:20-cv-10536-JVS-JEM
                       Plaintiff,

              vs.                                 STIPULATED CONSENT JUDGMENT
                                                  AND PERMANENT INJUNCTION
       RAGE BEAUTY, INC, BLUETOUCH INC.,
       AND THEMIS CONSULTING GROUP d/b/a          Judge: Hon. James V. Selna
       SALON BACKBAR,                             Magistrate: Hon. John E. McDermott
                       Defendants.
Case 2:20-cv-10536-JVS-JEM Document 55 Filed 02/17/21 Page 3 of 10 Page ID #:922




             The undersigned counsel for Plaintiff 3M Company (“Plaintiff” or “3M”) and
       Defendants Rage Beauty, Inc.; Bluetouch Inc.; and Themis Consulting Group
       Inc.d/b/a Salon Backbar (together, “Defendants”) (collectively, the “Stipulating
       Parties”), in the above-captioned action, hereby stipulate and agree that:
             WHEREAS, 3M filed the above-captioned case against the Defendants in the
       Central District of California, Western Division, on November 18, 2020 (the
       “Lawsuit”); and
             WHEREAS, 3M filed its First Amended Complaint on January 25, 2021 (Dkt.
       052) seeking injunctive relief and monetary damages against Defendants for
       infringement of 3M’s famous federally-registered 3M trademarks under Section
       32(1) of the Lanham Act, 15 U.S.C. § 1114(1), for unfair competition and false
       designation of origin under Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a),
       for dilution under Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c), and for
       substantial and related claims under California Business & Professions Code, §§
       17200 et seq., as well as claims under the statutory and common laws of the State of
       California;
             WHEREAS, Defendants state that they no longer market or sell 3M products,
       and have no intention of marketing or selling 3M products, now or in the future;
             WHEREAS, on or about February 12, 2021, Defendants and 3M entered into
       a Settlement and Mutual Release Agreement (the “Settlement Agreement”) wherein
       Defendants, inter alia, agreed to pay to 3M or 3M’s chosen charity a total of $60,000
       and further agreed to the entry of this Consent Judgment and Permanent Injunction;
             WHEREAS, Defendants state that they are stipulating to the entry of this
       Consent Judgment and Permanent Injunction in order to avoid the uncertainties and
       costs of litigation; and
             WHEREAS, Defendants and 3M have stipulated to entry of this Consent
Case 2:20-cv-10536-JVS-JEM Document 55 Filed 02/17/21 Page 4 of 10 Page ID #:923



       Judgment and Permanent Injunction without trial or adjudication of any issue of law
       or fact herein and without the Defendants admitting liability for any of the violations
       3M alleged in the First Amended Complaint.
             NOW, THEREFORE, Defendants and 3M having requested the Court to enter
       this Consent Judgment and Permanent Injunction, there Court HEREBY FINDS:
                                             FINDINGS
             1.       This Court has jurisdiction over the subject matter of this case and over
       the Stipulating Parties.
             2.       Venue is proper as to the Stipulating Parties in the Central District of
       California pursuant to 28 U.S.C. § 1391(b).
             3.       The First Amended Complaint states prima facie claims upon which
       relief may be granted against the Defendants under 15 U.S.C. §§ 1114(1), 1116(d),
       1125(a)(1)(A), 1125(a)(1)(B), and 1125(c) as well as California Business &
       Professions Code, §§ 17200 et seq. and 17500 et seq.
             4.       3M is the owner of numerous federal trademark registrations, including
       specifically (i) U.S. Trademark Reg. No. 3,398,329, which covers the standard-
       character 3M mark in International Classes 9 and 10 for, inter alia, respirators (the
       “’329 Registration”), (ii) U.S. Trademark Reg. No. 2,692,036, which covers the 3M
       logo for, inter alia, a “full line of surgical masks, face shields, and respiratory masks
       for medical purposes” (the “’036 Registration”); and (iii) U.S. Trademark Reg. No.
       2,793,534, which covers the 3M design mark in International Classes 1, 5, and 10
       for, inter alia, respirators (the “’534 Registration”), all of which are registered on the
       Principal Register in the United States Patent and Trademark Office and have become
       incontestable within the meaning of Section 15 of the Lanham Act, 15 U.S.C. § 1065.
             5.       Since long before Defendants used any “3M” designation or mark, 3M
       has offered products under its 3M mark, including in connection with 3M-brand
       respirators.
             6.       As a result of its longstanding use of the 3M mark, the 3M mark has
Case 2:20-cv-10536-JVS-JEM Document 55 Filed 02/17/21 Page 5 of 10 Page ID #:924



       become famous within the meaning of Section 43(c) of the Lanham Act, 15 U.S.C.
       § 1125(c).
             7.     From June 2020 through November 2020, Defendants purchased masks
       marked as 3M N95 respirators from various sellers for resale on eBay and elsewhere.
       Defendants paid the various sellers approximately $597,363.50 for these masks.
       Defendants also incurred approximately $49,729.54 in overhead and other expenses
       in association with these masks.
             8.     From July 2020 through November 2020, Defendants sold
       approximately 143,128 of the masks they had purchased to consumers through
       eBay.com and elsewhere for total sales of $742,361.79 (after commissions and fees
       paid to eBay and Paypal). Defendants described these masks as authentic 3M-
       branded N95 respirators. Defendants subsequently refunded $5,436 to consumers.
             9.     In making the sales described above, Defendants adopted and began
       using the 3M mark in US commerce. Defendants represented or implied that they
       had an association or affiliation with, sponsorship by, and/or connection with, 3M
       and 3M’s products. Defendants represented or implied that the products it sold were
       authentic 3M N95 respirator masks.. Defendants bought and sold these masks at
       substantially inflated prices.
             10.    Defendants’ conduct is likely to cause confusion, mistake, and
       deception among the relevant consuming public as to the source or origin of
       Defendants’ goods and has deceived the relevant consuming public into believing,
       mistakenly, that Defendants’ goods and associated conduct originate from, are
       associated or affiliated with, or are otherwise authorized by 3M. Defendants’ conduct
       is also likely to cause confusion or deceive consumers as to the pricing and value of
       3M products. Further, Defendants’ conduct is likely to dilute the distinctive quality
       of, and tarnish the reputation of, 3M’s famous 3M mark.
             11.    The    foregoing    conduct   by   Defendants   constitutes   trademark
       infringement under Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1), unfair
Case 2:20-cv-10536-JVS-JEM Document 55 Filed 02/17/21 Page 6 of 10 Page ID #:925



       competition and false advertising under Section 43(a) of the Lanham Act, 15 U.S.C.
       § 1125(a), dilution under Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c), and
       violation of California Business & Professions Code, §§ 17200 et seq.
             12.    As set forth above, Defendants earned $736,925.79 in sales (after
       refunds, and after commissions and fees paid to eBay.com and Paypal) from the sale
       of the purported 3M N95 respirators through eBay.com and elsewhere. Defendants
       incurred the following costs in connection with those sales:


                     Cost of materials paid to sellers                $597,363.50
                     Labor                                             $14,880.00
                     Postage & shipping costs                          $22,855.64
                     Shipping supplies                                  $2,313.90
                     Other commissions and service fees                 $9,680.00
                     Total Costs                                      $647,093.04


       Accordingly, Defendants have realized $89,832 in profits on the sales of the
       purported 3M N95 respirators through eBay.com and elsewhere.
             13.    As a direct and proximate result of the Defendants’ conduct alleged
       herein, 3M has sustained substantial, immediate, and irreparable injury, and is
       entitled to monetary relief and an injunction pursuant to 15 U.S.C. §§ 1116-1117.
             14.    Entry of this Consent Judgment and Permanent Injunction is in the
       public interest.
             15.    Defendants, without admitting the allegations set forth in Plaintiff’s
       First Amended Complaint or any wrongdoing on their part, and 3M hereby stipulate
       to entry of this Consent Judgment and Permanent Injunction.
             16.    Defendants have waived all rights to seek judicial review or otherwise
       challenge or contest the validity of this Order, and further waive and release any
       claim they may have against 3M its employees and agents, including any rights that
       may arise for attorneys’ fees or other costs under the Equal Access to Justice Act, 28
Case 2:20-cv-10536-JVS-JEM Document 55 Filed 02/17/21 Page 7 of 10 Page ID #:926



       U.S.C. § 2412, amended by Pub. L. 104-121, 110 Stat. 847,863-64 (1996).
                                             ORDER
             IT IS THEREFORE ORDERED that
             1.     Defendants shall pay 3M the total sum of $60,000, as set forth in the
       Settlement Agreement.
             2.     Defendants, their agents, servants, employees, officers and all persons
       and entities in active concert and participation with them, are permanently enjoined
       from any of the following:
                    a.     Selling or offering to sell any 3M Products, or otherwise using
             the 3M mark (e.g., providing any pricing information regarding 3M Products),
             unless expressly authorized by 3M and through an authorized distributor of
             3M that has been verified as such by 3M; and
                    b.     Aiding, assisting, or abetting any other individual or entity in
             doing any act prohibited by this paragraph.
             3.     This Court shall retain jurisdiction to hear and determine all matters
       arising out of, relating to, and/or otherwise concerning the interpretation and/or
       enforcement of this Consent Judgment and Permanent Injunction.
             4.     If Defendants are found to be in contempt of, or otherwise to have
       violated this Consent Judgment and Permanent Injunction, the Stipulating Parties
       agree that 3M shall be entitled to all available relief which it may otherwise request
       from the Court, including sanctions for contempt, damages, injunctive relief,
       attorneys' fees, costs, and any other relief deemed proper in the event of such
       violation.
             5.     All claims and defenses that were alleged (or that could have been
       alleged) in the Lawsuit by any of the Stipulating Parties are hereby resolved by this
       Consent Judgment and Permanent Injunction.
             6.     The Stipulating Parties, shall each bear their own costs and attorneys’
       fees incurred in this action.
Case 2:20-cv-10536-JVS-JEM Document 55 Filed 02/17/21 Page 8 of 10 Page ID #:927




             This Consent Judgment and Permanent Injunction constitutes a final judgment
       on the merits of 3M’s claims for purposes of res judicata, collateral estoppel, issue
       preclusion, and claim preclusion


       IT IS SO ORDERED.

        Dated: February 17, 2021
                                           HONORABLE JAMES V. SELNA
                                           UNITED STATES DISTRICT JUDGE
Case 2:20-cv-10536-JVS-JEM Document 55 Filed 02/17/21 Page 9 of 10 Page ID #:928



       IT IS SO STIPULATED.
        Dated: February 16, 2021        CHRISTOPHER WEIMER

                                        By:   Christopher M. Weimer

                                        Attorneys for Plaintiff
                                        3M COMPANY

        Dated: February 16, 2021        AMY ALDERFER

                                        By:    Amy Alderfer

                                        Attorneys for Defendants
                                        RAGE BEAUTY, INC.; BLUETOUCH
                                        INC.; AND THEMIS CONSULTING
                                        GROUP INC. D/B/A SALON BACKBAR
Case 2:20-cv-10536-JVS-JEM Document 55 Filed 02/17/21 Page 10 of 10 Page ID #:929



                               SIGNATURE ATTESTATION
             Pursuant to Local Rule 5-4.3.4, the undersigned hereby attests that
       concurrence in the filing of this STIPULATED PERMANENT INJUNCTION has
       been obtained from counsel for Defendants and is electronically signed with the
       express permission of Defendants’ counsel.

        Dated: February 16, 2021


                                          Christopher M. Weimer
                                          Christopher M. Weimer
